      Case 3:19-cv-01923-B Document 1 Filed 08/13/19                Page 1 of 13 PageID 1



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

KATELYN HANKS,                                         )
                                                       )
                               Plaintiff,              )
                                                       )       CIVIL ACTION
vs.                                                    )
                                                       )       File No.
OTB ACQUISITION LLC and                                )
BELTLINE/AIRPORT FREEWAY, LTD.,                        )
                                                       )
                               Defendants.             )

                                             COMPLAINT

        COMES NOW, KATELYN HANKS, by and through the undersigned counsel, and files

this, his Complaint against Defendants, OTB ACQUISITION LLC and BELTLINE/AIRPORT

FREEWAY, LTD., pursuant to the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq.

(“ADA”) and the ADA’s Accessibility Guidelines, 28 C.F.R. Part 36 (“ADAAG”). In support

thereof, Plaintiff respectfully shows this Court as follows:

                                            JURISDICTION

        1.     This Court has original jurisdiction over the action pursuant to 28 U.S.C. §§ 1331

and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et seq., based upon Defendants’ OTB

ACQUISITION LLC and BELTLINE/AIRPORT FREEWAY, LTD., failure to remove physical

barriers to access and violations of Title III of the ADA.

                                              PARTIES

        2.     Plaintiff, KATELYN HANKS (hereinafter “Plaintiff”) is, and has been at all times

relevant to the instant matter, a natural person residing in Dallas, Texas (Dallas County).

        3.     Plaintiff is disabled as defined by the ADA.

        4.     Plaintiff is required to traverse in a wheelchair and is substantially limited in


                                                   1
     Case 3:19-cv-01923-B Document 1 Filed 08/13/19                   Page 2 of 13 PageID 2



performing one or more major life activities, including but not limited to: walking, standing,

grabbing, grasping and/or pinching.

        5.       Plaintiff uses a wheelchair for mobility purposes.

        6.       Plaintiff is also an independent advocate of the rights of similarly situated disabled

persons and is a “tester” for the purpose of enforcing Plaintiff’s civil rights, monitoring,

determining and ensuring whether places of public accommodation are in compliance with the

ADA. Her motivation to return to a location, in part, stems from a desire to utilize ADA litigation

to make Plaintiff’s community more accessible for Plaintiff and others; and pledges to do whatever

is necessary to create the requisite standing to confer jurisdiction upon this Court so an injunction

can be issued correcting the numerous ADA violations on this property, including returning to the

Property as soon as it is accessible (“Advocacy Purposes”).

        7.       Defendant, OTB ACQUISITION LLC (hereinafter “OTB ACQUISITION LLC”), is

a Texas limited liability company that transacts business in the State of Texas and within this

judicial district.

        8.       Defendant, OTB ACQUISITION LLC, may be properly served with process via its

registered agent for service, to wit: CT Corporation System, Registered Agent, 1999 Bryan Street,

Suite 900, Dallas, TX 75201.

        9.       Defendant,      BELTLINE/AIRPORT             FREEWAY,          LTD.       (hereinafter

“BELTLINE/AIRPORT FREEWAY, LTD.”), is a Texas limited corporation that transacts business

in the State of Texas and within this judicial district.

        10.      Defendant, BELTLINE/AIRPORT FREEWAY, LTD., may be properly served with

process via its registered agent for service, to wit: Kim S. Fredenburg, Registered Agent, 3102

Maple Avenue, Suite 500, Dallas, TX 75201.



                                                    2
    Case 3:19-cv-01923-B Document 1 Filed 08/13/19                 Page 3 of 13 PageID 3



                                   FACTUAL ALLEGATIONS

       11.     On or about July 7, 2019 Plaintiff was a customer at “On the Border Mexican Grill

& Cantina,” a business located at 2400 N. Beltline Road, Irving, TX 75062, referenced herein as

the “On the Border.”

       12.     OTB ACQUISITION LLC is the lessee or sub-lessee of the real property and

improvements that are the subject of this action.

       13.     BELTLINE/AIRPORT FREEWAY, LTD. is the owner or co-owner of the real

property and improvements that On the Border is situated upon and that is the subject of this action,

referenced herein as the “Property.”

       14.     Plaintiff lives 18 miles from On the Border and the Property.

       15.     Plaintiff’s access to the business(es) located at 2400 N. Beltline Road, Irving, TX

75062, Dallas County Property Appraiser’s account number 325376500101D0000 (“the Property”),

and/or full and equal enjoyment of the goods, services, foods, drinks, facilities, privileges,

advantages and/or accommodations offered therein were denied and/or limited because of her

disabilities, and she will be denied and/or limited in the future unless and until Defendants, OTB

ACQUISITION LLC and BELTLINE/AIRPORT FREEWAY, LTD., are compelled to remove the

physical barriers to access and correct the ADA violations that exist at On the Border and the

Property, including those set forth in this Complaint.

       16.     Plaintiff has visited On the Border and the Property at least once before as a

customer and advocate for the disabled. Plaintiff intends on revisiting On the Border and the

Property within six months or sooner, as soon as the barriers to access detailed in this Complaint are

removed and On the Border and the Property is accessible again. The purpose of the revisit is to be

a regular customer, to determine if and when On the Border and the Property is made accessible and



                                                    3
     Case 3:19-cv-01923-B Document 1 Filed 08/13/19                Page 4 of 13 PageID 4



to maintain standing for this lawsuit for Advocacy Purposes.

       17.      Plaintiff intends on revisiting On the Border and the Property to purchase food

and/or services as a regular customer living in the near vicinity as well as for Advocacy Purposes,

but does not intend to re-expose herself to the ongoing barriers to access and engage in a futile

gesture of visiting the public accommodation known to Plaintiff to have numerous and continuing

barriers to access.

       18.      Plaintiff travelled to On the Border and the Property as a customer and as an

independent advocate for the disabled, encountered the barriers to access at On the Border and the

Property that are detailed in this Complaint, engaged those barriers, suffered legal harm and legal

injury, and will continue to suffer such harm and injury as a result of the illegal barriers to access

present at On the Border and the Property.


                                       COUNT I
                           VIOLATIONS OF THE ADA AND ADAAG

       19.      On July 26, 1990, Congress enacted the Americans with Disabilities Act 42 U.S.C. §

12101 et seq.

       20.      Congress found, among other things, that:

       (i)      some 43,000,000 Americans have one or more physical or mental
                disabilities, and this number is increasing as the population as a whole is
                growing older;

       (ii)     historically, society has tended to isolate and segregate individuals with
                disabilities, and, despite some improvements, such forms of discrimination
                against individuals with disabilities continue to be a serious and pervasive
                social problem;

       (iii)    discrimination against individuals with disabilities persists in such critical
                areas as employment, housing public accommodations, education,
                transportation, communication, recreation, institutionalization, health
                services, voting, and access to public services;



                                                  4
    Case 3:19-cv-01923-B Document 1 Filed 08/13/19                Page 5 of 13 PageID 5



       (iv)    individuals with disabilities continually encounter various forms of
               discrimination, including outright intentional exclusion, the discriminatory
               effects of architectural, transportation, and communication barriers,
               overprotective rules and policies, failure to make modifications to existing
               facilities and practices, exclusionary qualification standards and criteria,
               segregation, and relegation to lesser service, programs, activities, benefits,
               jobs, or other opportunities; and

       (v)     the continuing existence of unfair and unnecessary discrimination and
               prejudice denies people with disabilities the opportunity to compete on an
               equal basis and to pursue those opportunities for which our free society is
               justifiably famous, and costs the United States billions of dollars in
               unnecessary expenses resulting from dependency and non-productivity.

42 U.S.C. § 12101(a)(1) - (3), (5) and (9).

       21.     Congress explicitly stated that the purpose of the ADA was to:

       (i)     provide a clear and comprehensive national mandate for the elimination of
               discrimination against individuals with disabilities;

       (ii)    provide a clear, strong, consistent, enforceable standards addressing
               discrimination against individuals with disabilities; and

               *****

       (iv)    invoke the sweep of congressional authority, including the power to enforce
               the fourteenth amendment and to regulate commerce, in order to address the
               major areas of discrimination faced day-to-day by people with disabilities.

42 U.S.C. § 12101(b)(1)(2) and (4).

       22.      The congressional legislation provided places of public accommodation one and a

half years from the enactment of the ADA to implement its requirements.

       23.     The effective date of Title III of the ADA was January 26, 1992 (or January 26, 1993

if a defendant has 10 or fewer employees and gross receipts of $500,000 or less). 42 U.S.C. §

12181; 28 C.F.R. § 36.508(a).

       24.     On the Border is a public accommodation and service establishment.

       25.     The Property is a public accommodation and service establishment.



                                                 5
    Case 3:19-cv-01923-B Document 1 Filed 08/13/19                 Page 6 of 13 PageID 6



       26.     Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the Department

of Justice and Office of Attorney General promulgated federal regulations to implement the

requirements of the ADA. 28 C.F.R. Part 36.

       27.     Public accommodations were required to conform to these regulations by January

26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer employees and gross receipts of

$500,000 or less). 42 U.S.C. § 12181 et seq.; 28 C.F.R. § 36.508(a).

       28.     On the Border must be, but is not, in compliance with the ADA and ADAAG.

       29.     The Property must be, but is not, in compliance with the ADA and ADAAG.

       30.     Plaintiff has attempted to, and has to the extent possible, accessed On the Border

and the Property in her capacity as a customer of On the Border and the Property and as an

independent advocate for the disabled, but could not fully do so because of her disabilities resulting

from the physical barriers to access, dangerous conditions and ADA violations that exist at On the

Border and the Property that preclude and/or limit her access to On the Border and the Property

and/or the goods, services, facilities, privileges, advantages and/or accommodations offered therein,

including those barriers, conditions and ADA violations more specifically set forth in this

Complaint.

       31.     Plaintiff intends to visit On the Border and the Property again in the very near future

as a customer and as an independent advocate for the disabled, in order to utilize all of the goods,

services, facilities, privileges, advantages and/or accommodations commonly offered at On the

Border and the Property, but will be unable to fully do so because of her disability and the

physical barriers to access, dangerous conditions and ADA violations that exist at On the Border

and the Property that preclude and/or limit her access to On the Border and the Property and/or the

goods, services, facilities, privileges, advantages and/or accommodations offered therein, including



                                                  6
     Case 3:19-cv-01923-B Document 1 Filed 08/13/19                  Page 7 of 13 PageID 7



those barriers, conditions and ADA violations more specifically set forth in this Complaint.

       32.     Defendants, OTB ACQUISITION LLC and BELTLINE/AIRPORT FREEWAY,

LTD., have discriminated against Plaintiff (and others with disabilities) by denying her access to,

and full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

accommodations of On the Border and the Property, as prohibited by, and by failing to remove

architectural barriers as required by, 42 U.S.C. § 12182(b)(2)(A)(iv).

       33.     Defendants, OTB ACQUISITION LLC and BELTLINE/AIRPORT FREEWAY,

LTD., will continue to discriminate against Plaintiff and others with disabilities unless and until

Defendants, OTB ACQUISITION LLC and BELTLINE/AIRPORT FREEWAY, LTD., are

compelled to remove all physical barriers that exist at the On the Border and the Property, including

those specifically set forth herein, and make On the Border and the Property accessible to and

usable by Plaintiff and other persons with disabilities.

       34.     A specific list of unlawful physical barriers, dangerous conditions and ADA

violations which Plaintiff experienced and/or observed that precluded and/or limited Plaintiff’s

access to On the Border and the Property and the full and equal enjoyment of the goods, services,

facilities, privileges, advantages and accommodations of On the Border and the Property include,

but are not limited to:

       ACCESSIBLE ELEMENTS:

       (i)     There is one accessible parking space that is missing a proper identification sign in

               violation of Section 502.6 of the 2010 ADAAG standards. This violation made it

               difficult for Plaintiff to locate an accessible parking space.

       (ii)    The access aisles to all of the accessible parking spaces are not level due to the

               presence of an accessible ramp in the access aisle in violation of Section 502.4 of the



                                                   7
Case 3:19-cv-01923-B Document 1 Filed 08/13/19                   Page 8 of 13 PageID 8



          2010 ADAAG standards. This violation made it dangerous and difficult for Plaintiff

          to exit and enter their vehicle while parked at the Property.

  (iii)   The accessible curb ramps are improperly protruding into the access aisles of the

          accessible parking spaces in violation of section 406.5 of the 2010 ADAAG

          Standards. This violation made it difficult and dangerous for Plaintiff to exit/enter

          their vehicle.

  (iv)    Both accessible ramps have side flares with a slope in excess of 1:10 in violation of

          Section 406.3 of the 2010 ADAAG standards. This violation made it dangerous and

          difficult for Plaintiff to access the units of the Property.

  (v)     For both accessible ramps, there is an excessive vertical rise exceeding ½ inch at the

          top of the accessible ramps in violation of Section 303.2 and 405.4 of the 2010

          ADAAG standards. This violation made it dangerous and difficult for Plaintiff to

          access public features of the Property.

  (vi)    There is not at least 5% (five percent) of the exterior dining surfaces provided for

          consumption of food or drink that comply with section 902.2 of the 2010 ADAAG

          standards, this section requires appropriate knee and toe clearance complying with

          Section 306 of the 2010 ADAAG standards, positioned for a forward approach. A

          failure to have the appropriate number of accessible tables is a violation of section

          226.1 of the 2010 ADAAG standards. This violation made it difficult for Plaintiff to

          enjoy all areas of the restaurant that are available to non-disabled patrons.

  (vii)   The bar is lacking any portion of the counter that has a maximum height of 34

          (thirty-four) inches from the finished floor in violation of Section 902.3 of the 2010

          ADAAG standards, all portions of the bar exceed 34 (thirty-four) inches in height



                                               8
Case 3:19-cv-01923-B Document 1 Filed 08/13/19                   Page 9 of 13 PageID 9



           from the finished floor. This violation made it difficult for Plaintiff to enjoy the

           unique eating experience at the bar.

  (viii)   There is not at least 5% (five percent) of the bar area dining surfaces provided for

           consumption of food or drink which complies with Section 902.3 requiring the

           maximum height of the dining surface to be maximum 34 (thirty-four) inches above

           the finished floor. A failure to have the appropriate number of accessible tables is a

           violation of section 226.1 of the 2010 ADAAG standards. This violation made it

           difficult for Plaintiff to enjoy all areas of the restaurant that are available to non-

           disabled patrons.

  (ix)     Defendants fail to adhere to a policy, practice and procedure to ensure that all

           facilities are readily accessible to and usable by disabled individuals.

  RESTROOMS

  (i)      The restroom lacks signage in compliance with Sections 216.8 and 703 of the 2010

           ADAAG standards. This made it difficult for Plaintiff and/or any disabled individual

           to locate accessible restroom facilities.

  (ii)     The accessible toilet stall door is not self-closing and violates Section 604.8.2.1 of

           the 2010 ADAAG standards. This made it difficult for the Plaintiff and/or any

           disabled individual to safely utilize the restroom facilities.

  (iii)    The accessible toilet stall door swings into the clear floor space required by the stall

           and violates Section 604.8.1.2 of the 2010 ADAAG standards. This made it difficult

           for the Plaintiff and/or any disabled individual to safely utilize the restroom

           facilities.




                                               9
   Case 3:19-cv-01923-B Document 1 Filed 08/13/19                     Page 10 of 13 PageID 10



       (iv)    The height of coat hook located in accessible restroom stall is above 48 (forty-eight)

               inches from the finished floor in violation of Section 308.2.1 of the 2010 ADAAG

               standards. This made it difficult for Plaintiff and/or any disabled individual to utilize

               the restroom facilities.

       (v)     Due to a policy of storing a trashcan near the restroom door hardware, the door

               exiting the restroom lacks a proper minimum maneuvering clearance, due to the

               proximity of the door hardware to the trashcan, in violation of Section 404.2.4 of the

               2010 ADAAG standards. This made it difficult for Plaintiff to safely utilize the

               restroom facilities, as the Plaintiff’s feet in a wheelchair protrude out and having the

               trashcan adjacent to the door hardware makes it impossible for Plaintiff’s hands to

               reach the door hardware as her feet will block that access when it hits the trashcan.


       (vi)    The paper towel dispenser in the restroom is located outside the prescribed vertical

               reach ranges set forth in Section 308.2.1 of the 2010 ADAAG standards. This made

               it difficult for Plaintiff to safely utilize the restroom facilities.

       35.     The violations enumerated above may not be a complete list of the barriers,

conditions or violations encountered by Plaintiff and/or which exist at On the Border and the

Property.

       36.     Plaintiff requires an inspection of On the Border and the Property in order to

determine all of the discriminatory conditions present at On the Border and the Property in violation

of the ADA.

       37.     The removal of the physical barriers, dangerous conditions and ADA violations

alleged herein is readily achievable and can be accomplished and carried out without significant

difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42 U.S.C. § 12181(9); 28 C.F.R. § 36.304.


                                                    10
   Case 3:19-cv-01923-B Document 1 Filed 08/13/19                   Page 11 of 13 PageID 11



       38.      All of the violations alleged herein are readily achievable to modify to bring On the

Border and the Property into compliance with the ADA.

       39.     Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at On the Border and the Property is readily achievable because the

nature and cost of the modifications are relatively low.

       40.     Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at On the Border and the Property is readily achievable because

Defendants, OTB ACQUISITION LLC and BELTLINE/AIRPORT FREEWAY, LTD., have the

financial resources to make the necessary modifications.

       41.     Upon information and good faith belief, On the Border and the Property have been

altered since 2010.

       42.     In instances where the 2010 ADAAG standards do not apply, the 1991 ADAAG

standards apply, and all of the alleged violations set forth herein can be modified to comply with the

1991 ADAAG standards.

       43.     Plaintiff is without adequate remedy at law, is suffering irreparable harm, and

reasonably anticipates that she will continue to suffer irreparable harm unless and until Defendants,

OTB ACQUISITION LLC and BELTLINE/AIRPORT FREEWAY, LTD., are required to remove

the physical barriers, dangerous conditions and ADA violations that exist at On the Border and the

Property, including those alleged herein.

       44.     Plaintiff’s requested relief serves the public interest.

       45.     The benefit to Plaintiff and the public of the relief outweighs any resulting detriment

to Defendants, OTB ACQUISITION LLC and BELTLINE/AIRPORT FREEWAY, LTD.

       46.     Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees and costs of



                                                   11
   Case 3:19-cv-01923-B Document 1 Filed 08/13/19               Page 12 of 13 PageID 12



litigation from Defendants, OTB ACQUISITION LLC and BELTLINE/AIRPORT FREEWAY,

LTD., pursuant to 42 U.S.C. §§ 12188 and 12205.

       47.    Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to grant injunctive

relief to Plaintiff, including the issuance of an Order directing Defendants, OTB ACQUISITION

LLC and BELTLINE/AIRPORT FREEWAY, LTD., to modify On the Border and the Property to

the extent required by the ADA.

       WHEREFORE, Plaintiff prays as follows:

       (a)    That the Court find Defendant, OTB ACQUISITION LLC, in violation of the ADA

              and ADAAG;

       (b)    That the Court find Defendant, BELTLINE/AIRPORT FREEWAY, LTD., in

              violation of the ADA and ADAAG

       (c)    That the Court issue a permanent injunction enjoining Defendants, OTB

              ACQUISITION LLC and BELTLINE/AIRPORT FREEWAY, LTD., from

              continuing their discriminatory practices;

       (d)    That the Court issue an Order requiring Defendants, OTB ACQUISITION LLC and

              BELTLINE/AIRPORT FREEWAY, LTD., to (i) remove the physical barriers to

              access and (ii) alter On the Border and the Property to make it readily accessible to

              and useable by individuals with disabilities to the extent required by the ADA;

       (e)    That the Court award Plaintiff her reasonable attorneys' fees, litigation expenses and

              costs; and




                                                12
   Case 3:19-cv-01923-B Document 1 Filed 08/13/19              Page 13 of 13 PageID 13



       (f)    That the Court grant such further relief as deemed just and equitable in light of the

              circumstances.

Dated: August 13, 2019.                    Respectfully submitted,

                                           THE SCHAPIRO LAW GROUP, P.L.

                                           /s/ Douglas S. Schapiro
                                           Douglas S. Schapiro, Esq.
                                           Attorney-in-Charge for Plaintiff
                                           Northern District of Texas ID No. 54538FL
                                           The Schapiro Law Group, P.L.
                                           7301-A W. Palmetto Park Rd., Suite 100A
                                           Boca Raton, FL 33433
                                           Tel: (561) 807-7388
                                           Email: schapiro@schapirolawgroup.com

                                           Law Offices of
                                           LIPPE & ASSOCIATES

                                            /s/ Emil Lippe, Jr.
                                            Emil Lippe, Jr., Esq.
                                            State Bar No. 12398300
                                            Lippe & Associates
                                            12222 Merit Drive, Suite 1200
                                            Dallas, TX 75251
                                            Tel: (214) 855-1850
                                            Fax: (214) 720-6074
                                            emil@texaslaw.com

                                           ATTORNEYS FOR PLAINTIFF
                                           KATELYN HANKS




                                               13
